Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please correct in claim 1 (b) to recite “…the first output connection is connected to the coil’s first-end connection…”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the timer recited in claims 9 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-10, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. US 2017/0167244 (Beckman).

Regarding claim 1, the prior art of record teaches a sensor (sensor 340 of Fig. 16 is for a caliper arm position sensor; para. [0002]) comprising: 
(a) a transducer (sensor 340 is a transducer of Fig. 16 is for a caliper arm position sensor; para. [0002]) comprising: 
(i) a coil having a first-end connection, a second-end connection, and a center-tap connection (a coil comprises windings 342a,b and center tap 344; see Fig. 16), and 
(a core 346 is positioned adjacent to the coil 342a,b; see Fig. 3, 16), 
(iii) wherein the coil and core may move relative to each other (a core 346 is positioned adjacent and moves relative to the coil 342a,b; see Fig. 16; see para. [0085]);  
(b) a driving means for driving the coil with a differential sinusoidal constant-current signal across the coil, the driving means having first and second output connections wherein the first output connection is connected to coil's first-end connection and the second output connection is connected to the coil's second-end connection (The current drivers 314a,b are constant current drivers with a differential constant current across the coil and are connected to the first end of the first coil 314a and the second end of coil 314b. While the references teaches the use of pulsed signals instead of sinusoidal signals as pulsed signals provide the benefit of better facilitating high speed multiplexing of a large number of transducers as MPEP 2131.05 teaches that “A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.” While pulsed signals may be preferred of sine signals, the use of sine signals is disclosed. See Fig. 16; see para. [0087]); 
(c) an analog-to-digital converter connected to the coil's center-tap connection (buffer amplifier 348 connects to the second end of the first coil and outputs a signal which is connected to a track and hold amplifier (not shown) and to an analog to digital converter (not shown); see paras. [0085] and [0087]); and 
(d) a triggering means for triggering the analog-to-digital converter to sample a signal at the center tap of the coil at a predetermined time following the zero-crossing point of the differential sinusoidal constant-current signal (as best understood by the examiner, the track and hold circuit is equivalent to a timer and is connected to an ADC, and corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak in an equivalent manner as claimed; see para. [0087]).

Regarding claim 4, Beckman teaches a caliper-arm-position sensor (sensor 340 of Fig. 16 is for a caliper arm position sensor; para. [0002]) comprising: 
(a) a compound coil (coils 342a, 342b; see Fig. 16) comprising: 
(i) a first coil having a first end connection and a second end connection (see ends of coil 342a; see Fig. 16), and 
(ii) a second coil having a first end connection and a second end connection (see ends of coil 342b; see Fig. 16), 
(iii) wherein the second end connection of the first coil is electrically connected to the first end connection of the second coil (a first end of coil 342a connects to a second end of coil 342a; see Fig. 16); 
(b) a core positioned adjacent to the coil (core 346; see Fig. 16); 
(c) a caliper arm mechanically connected to the core (a caliper arm 60 is connected to the core 132; see Fig. 3); 
(d) a voltage driver having an alternating-voltage output signal electrically connected to at least one of the group consisting of the first end connection of the first coil, the second end connection of the first coil, and the second end connection of the second coil (the current drivers 314a,b are equivalent to a voltage driver and are connected to the first end of the first coil 314a and the second end of coil 314b; see Fig. 16); and 
(e) an analog-to-digital converter electrically connected to at least one of the group consisting of the first end connection of the first coil, the second end connection of the first coil, and the second end connection of the second coil (buffer amplifier 348 connects to the second end of the first coil and outputs a signal which is connected to a track and hold amplifier (not shown) and to an analog to digital converter (not shown); see paras. [0085] and [0087]).

Regarding claims 5 and 17, Beckman further teaches wherein the voltage driver is a differential-voltage driver having an alternating-voltage output signal electrically connected to the first end connection of the first coil and a phase-shifted version of the alternating-voltage output signal electrically connected to the second end connection of the second coil; and the analog-to-digital convertor is electrically connected to the second end connection of the first coil; and wherein the phase-shifted version of the alternating-voltage output signal is shifted by approximately 180 degrees relative to the alternating- voltage output signal (the current drivers are 180 degrees out of phase with the ADC connected to the second end of the first coil; see para. [0085]; see Fig. 16).

Regarding claim 8, Beckman further teaches wherein the alternating-voltage output signal of the voltage driver is constant current (the voltage output current is a constant current; see para. [0085]).

Regarding claims 9 and 10, Beckman teaches further comprising a timer with an output electrically connected to the analog-to-digital converter, and wherein the output of the timer is configured to trigger sampling by the analog-to-digital convertor at a predetermined period of time relative to a phase point of the alternating-voltage output signal (a track and hold circuit is equivalent to a timer and is connected to an ADC, and corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak; see para. [0087]).

Regarding claim 14, Beckman teaches further including a processor electrically connected to the analog-to-digital convertor (the ADC is connected to a main controller, wherein the main controller would be reasonably interpreted as equivalent to a processor; see para. [0087]).

Regarding claim 19, Beckman teaches a method of determining a caliper-arm position (sensor 340 of Fig. 16 is for a caliper arm position sensor; para. [0002]), the method comprising: 
(a) providing a differential variable reluctance transformer (sensor 340 is a DVRT; para. [0085])  comprising: 
(i) a coil with a first end, a second end, and a center tap (a coil comprises windings 342a,b and center tap 344; see Fig. 16), and 
(ii) a core positioned adjacent to the coil and mechanically connected to a caliper arm (a core 132/346 is positioned adjacent to the coil 342a,b and a caliper arm 60 is connected to the core 132/346; see Fig. 3, 16); 
(b) providing an alternating-voltage signal to at least one of the group consisting of the first end of the coil, the second end of the coil, and the center tap of the coil (the current drivers 314a,b are equivalent to a voltage driver and are connected to the first end of the first coil 314a and the second end of coil 314b; see Fig. 16); 
(c) measuring, at a predetermined time relative to a phase point of the alternating-voltage signal, a voltage at one or more of the points in the group consisting of the first end of the coil, the second end of the coil, and the center tap of the coil (a track and hold circuit is equivalent to a timer and is connected to an ADC, and corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak; see para. [0087]); 
(the output voltage determines the positions of the core relative to the windings; see para. [0085]); and 
(e) estimating the position of the caliper arm using the estimated position of the core (the position of the caliber arm is determined using the DVRT based on the position of the core; see para. [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. US 2017/0167244 (Beckman).

Regarding claim 3. The sensor of claim 1 wherein the driving means includes:(a) a first circuit configured to generate a square drive signal comprising a square wave and the phase complement of the square wave and (c) a Howland current-pump circuit configured to use the sinusoidal drive signal to generate the differential sinusoidal constant-current signal (the constant current drive generates a pulse then converts the voltage to current converter to output constant current pulses of the same amplitude; see para. [0087]). 
Beckman fails to teach (b) a second circuit configured to convert the square drive signal to a sinusoidal drive signal. As recited in the rejection of claim 1, Beckman suggests the use of sinusoidal 

Regarding claims 11-13, Beckman fails to explicitly teach wherein the first coil includes a wire wound about a first portion of the bobbin a first number of turns and the second coil includes a wire wound about a second portion of the bobbin a second number of turns; and wherein the first number of turns and the second number of turns are substantially the same; and wherein the first portion of the bobbin and the second portion of the bobbin have substantially the same dimensions, however the limitations would be obvious to one of ordinary skill in the art as Beckman teaches a bobbing for holding the secondary coils in the embodiment of Fig. 15 wherein a bobbin is known in the art and provides structural support for the coils. While Beckman does not teach wherein the coils have the same number of turns and the bobbin portions have the same dimensions, Beckman teaches that “When the permeable magnetic core 346 is exactly in the middle of the sensor, i.e., the center of the two windings 342a, 342b, the signal, which is received by the Buffer Amp 348, is essentially zero because the two winding voltages, of exactly opposing magnitude, will cancel each other.” See para. [0085]. It would be obvious for the bobbin to have the same dimensions and the coils to have the same number of turns such that the winding voltages cancel out when the core is exactly in the middle.

Regarding claim 15, Beckman fails to explicitly teach wherein the timer circuit is implemented in a processor, however it would be an obvious matter of design choice to implement the timer circuit taught in Beckman as a sample and hold circuit into the controller as making components integral would 

Regarding claim 16, Beckman fails to teach wherein the alternating-voltage output signal of the voltage driver has a frequency of at least approximately 500 kHz, but Beckman teaches an equivalent circuit and determining the appropriate frequency for the alternating-voltage output signal would be a matter of routine optimization without providing any new or unexpected results. See MPEP 2144.05 II A.

Regarding claims 18 and 20, Beckman fails to teach wherein the alternating-voltage output signal of the voltage driver has a frequency that is within about 20% of a self-resonant frequency of the compound coil when the coil is adjacent to the core; and wherein the differential variable reluctance transformer has a self-resonant frequency and the alternating-voltage signal has a frequency about 10% lower than the self-resonant frequency. As best understood by the examiner, the choice of frequency being within 10/20% of a self-resonant frequency of the coil when the coil is adjacent to the core would be a matter of routine optimization for one of ordinary skill in the art as operating too far from the self-resonant frequency would result in a less than optimal performance of the transducer without providing any new or unexpected results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. US 2017/0167244 (Beckman) in view of Harazin et al. US 2007/0013541 (Harazin).

Regarding claim 2, Beckman teaches further comprising wherein: (a) the driving mean's first output connection is connected to coil's first-end connection; (b) the driving mean's second output connection is connected to coil's second- end connection; and (c) the analog-to-digital converter is (the connection configuration is shown in Fig. 16 as outlined in claim 1 above).
Beckman fails to teach three MUX switches wherein:(a) the driving mean's first output connection is connected to coil's first-end connection through the first MUX switch; (b) the driving mean's second output connection is connected to coil's second- end connection through the second MUX switch; and  14Customer No. 127488Attorney Docket No. 002.2006NP (c) the analog-to-digital converter is connect to the coil's center-tap connection through the third MUX switch.
	Harazin et al. US 2007/0013541 teaches a multiplexer 104 configured to selectively couple to a plurality of antenna coils 40 as shown in Fig. 40. While Harazin shows only two connections to each coil one of ordinary skill in the art would appreciate that three connections would be necessary for the operation of the coil as taught in Beckman and it would be an obvious matter of design choice to us a plurality of multiplexers or only a single multiplexer as a single multiplexer is capable of connecting to multiple ends of each coil without providing any new or unexpected results as multiplexers or other switching networks are well-known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of three MUX switches wherein:(a) the driving mean's first output connection is connected to coil's first-end connection through the first MUX switch; (b) the driving mean's second output connection is connected to coil's second- end connection through the second MUX switch; and14Customer No. 127488Attorney Docket No. 002.2006NP (c) the analog-to-digital converter is connect to the coil's center-tap connection through the third MUX switch using a multiplexer as taught in Harazin into Beckman in order to gain the advantage of a multiplexer to switchably connect to multiple coils one at a time to reading integrated circuitry such that the multiple coils may be sensed using only one set of analyzing circuitry rather than providing additional analyzing circuitry for each coil.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, Beckman fails to teach or suggest wherein the voltage driver is a single- ended voltage driver having an alternating-voltage output signal electrically connected to the second end connection of the first coil; and the analog-to-digital convertor is electrically connected to the first end connection of the first coil and to the second end connection of the second coil, in combination with all other limitations of claim 4.

Regarding claim 7, Beckman fails to teach or suggest wherein the voltage driver is a single- ended driver having an alternating-voltage output signal electrically connected to the second end connection of the first coil; and the analog-to-digital convertor is electrically connected to the first end connection of the first coil and to the second end connection of the second coil through a differential receiver, in combination with all other limitations of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868